UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

TERENCE J. HAYES )
)
Plaintiff, )
)
v. ) Civil Case No.
) 1:14-cv-1441 (RJL)
CAROLYN W. COLVIN, )
> F I l. E D
Defendant. )

11/” SEP [19 2015
MEMORAN UM OPINION

Clerk. U.S. Districtza Bankruptcy
(September 2 a 2015) [Dkts' #11, #13] Courts torthe DlSiflCiOi Colum 21

Plaintiff Terence J. Hayes (“plaintiff”) brings this action against defendant
Carolyn W. Colvin, Commissioner of the Social Security Administration (“defendant” or
“Commissioner”) pursuant to 42 U.S.C. § 405(g), seeking reversal of the
Commissioner’s denial of his application for Social Security Disability Insurance and
Supplemental Security Income beneﬁts. See Comp]. [Dkt. #1]. Now before the Court
are plaintiff’ 3 Motion for Judgment of Reversal [Dkt. #11] and defendant’s Motion for
Judgment of Afﬁrmance [Dkt. #13]. For the reasons set forth below, the Court DENIES
plaintiff’s Motion, GRANTS defendant’s Motion, and DISMISSES this case.

BACKGROUND

1. Legal Framework and Procedural History

Plaintiff applied to the Social Security Administration (“SSA”) for Disability

Insurance Beneﬁts (“DIB”) and Supplemental Security Income (“$81”) on January 7,

2011 and May 18, 201 1, respectively, alleging numerous maladies. See Administrative
Record (“AR”) at 134-41 [Dkt #8]. To qualify for $81 and DIB, a claimant must
demonstrate that he is unable to “engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment” that “has lasted or can be
expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §
423(d)(l)(A). Plaintiffcontends that he meets this statutory deﬁnition. His multi—year
quest for disability beneﬁts, however, has proven unsuccessful. See AR at 89-102.
After the Commissioner denied his initial petitions, plaintiff requested, and received,
review by an Administrative Law Judge (“ALJ”). See AR at 42-88. This too, failed.
AR at 19-36. The ALJ’s decision became the ﬁnal decision of the Commissioner on
May 29, 2014, AR at 5, and, shortly thereafter, plaintiff sought judicial review from this
Court, see Complaint.
11. Administrative Record

The ALJ’s decision was based on the following administrative record.1 On
October 17, 201 1, approximately three years after the purported onset of his disability,
plaintiff saw District of Columbia Adult Protective Services therapist Sophia Lenk, CP,
M.S.W., who evaluated plaintiff for hoarding tendencies and obsessive thoughts. AR at

229. At his initial visit, plaintiff displayed a “preoccupation with getting SSDI

 

' Plaintiff's alleged disability onset date is October 31, 2008. However, because plaintiff did
not seek treatment until 201 l, the administrative record reflects only those medical records

generated beginning in 2011.

physicians, they need not accept medical opinions that are either internally inconsistent
or contradicted by substantial evidence in the record. See 20 CPR. §§ 404.1527(c)(2),
416.927(c)(2); Williams v. Shalala, 997 F.2d 1494, 1498 (DC. Cir. 1993) (“The treating
physician’s opinion regarding an impairment is usually binding on the fact-ﬁnder unless
contradicted by substantial evidence.” (citation and internal quotation marks omitted».
The ALJ here determined that the opinions of Doctors Kasaci, Walseman, and Ball had
less probative value than the opinions of Ms. Lenk and Dr. Montiero, whose findings he
deemed supportable. See AR at 28, 31-33. After careful review of the record, I ﬁnd
nothing untoward about these assessments.

There are, as the ALJ pointed out, substantial inconsistences between Doctors
Kasaci and Walseman’s medical observations and their respective conclusions about
plaintiff's functional abilities. Dr. Kasaci noted, for example, that plaintiff exhibited
“logical” thought content and “intact” judgment. AR at 268. Never, over the course of
plaintiff‘ 5 treatment, did Dr. Kasaci ﬁnd evidence of suicidal ideation or hopelessness.
See AR at 253, 255, 263, 268. In fact, according to Dr. Kasaci, plaintiff exhibited “no
gross psychotic features” whatsoever. AR at 257. To the contrary, plaintiffs mental
state stabilized over the course of treatment, prompting Dr. Kasaci to increase his GAF
score from 45 to 50. Compare AR at 268, with AR at 253. As such, Dr. Kasaci’s
conclusion in October 2012 that plaintiff was unable to meet numerous competitive

standards, is perplexing, to say nothing of contradictory. See AR at 277-78.

11

Dr. Walseman’s opinion is plagued by the same inconsistencies. Dr. Walseman
noted during her examinations that plaintiff had an “okay” mood with only “slightly
restricted” affect, no overt psychosis or suicidal ideation, and exhibited “fair” insight and
judgment. See AR at 340, 342, 344, 346, 348. She routinely categorized plaintiff’s
depression as either “mild” or in “remission.” and consistently assessed plaintiff’s GAF
score at 65. See AR at 340. 345, 346, 349. Contrary to her opinion in January 2013
that plaintiff was unable to meet competitive standards in several key areas, Dr.
Walseman’s observations evidence mild, not debilitating, cognitive limitations. See AR
at 374—76.

For the same reasons, the ALJ properly accorded Dr. Ball’s opinion less weight
than Dr. Monteiro’s opinion. See AR at 31-32. Indeed, Dr. Ball’s May 2012 report
that plaintiff’ s impairments left him unable to work is belied by his clinical ﬁndings.

His medical notes from May 2012 indicate that plaintiff had normal reflexes, peripheral
pulses, and muscle strength. See AR at 261, 265. The doctor opined, moreover, that
plaintiff had only “moderate” restrictions on his ability to perform daily activities. AR
at 248. Dr. Ball’s subsequent conclusion that plaintiff would be unable to work for the
next year is simply not supported by his observations. See AR at 248. In fact, Dr.
Ball’s findings are more consistent with Dr. Monteiro’s opinion that plaintiff had few

physical limitations, and, in any event, nothing that prohibited light exertion. See AR at

238.

12

In light of this record, I see no reason to disturb the ALJ’s determination that the
opinions of Doctors Kasaci, Walseman, and Ball were unduly inﬂuenced by plaintiffs
subjective allegations of pain. In rendering his opinion, the ALJ acknowledged all of
the medical opinions in the record and adequately explained his reasoning. Simply put,
the AL] did, as factfinder, precisely what he was supposed to do, and, because his
ﬁndings are buoyed by substantial evidence. the Court must, and will, defer to his

assessments.

B. Plaintiff’s Credibility

Plaintiff 5 second contention is that the ALJ misjudged his credibility. P1.’s
Mem. at 20—22. Once again, I disagree. Not only was the ALJ entitled to adjudge

plaintiff incredible, but he was justified in doing so. The SSA prescribes a two-step

process for determining whether an individual has symptoms that affect his ability to

perform basic work activities. 20 CPR. §§ 404.1529, 416.929. First, the plaintiff
must adduce “medical signs or laboratory” ﬁndings evidencing “medically determinable

impairment(s) that could reasonably be expected to produce” the alleged pain. Id. §§
404. l 529(c)(1), 416.929(c)(1). Second, the ALJ must determine whether the applicant’s
allegations of pain are “consistent with the objective medical evidence.” Id. §§

404.1529(a), 416.929(a). Plaintiff disputes only the ALJ’s finding under the second

prong of this inquiry.

13

After reviewing the record as a whole, the ALJ determined that “while severe
conditions exist, the objective ﬁndings simply do notjustify the disabling limitations that
[plaintiff] alleges in his testimony.” AR at 31. The ALJ further concluded that
plaintiff’s “disability could only be based upon subjective symptoms which the
undersigned ﬁnds are not fully credible” in light of his “potential malingering” and

3

“untoward motives.’ AR at 31. This determination is eminently supportable. Plaintiff
made numerous overtures for disability beneﬁts. As early as 2011, plaintiff exhibited a
“preoccupation with getting approved for SSDI” that led one healthcare provider to
conclude that he “manipulates community resources to his advantage.” AR at 229.
Plaintiff‘s obsession intensiﬁed, and he continued to seek disability beneﬁts on the basis
of mental illness, but denied, in the same breath, having any cognitive difficulties
whatsoever. See AR at 225, 227. This proved to be a common refrain. Plaintiff
informed Dr. Kasaci in April 2012 that he was “obsessed” with procuring disability
beneﬁts, AR at 268, and later that same year, that he expected to have “a home in DC
and a vacation home in Florida once he [received] his SSDI,” AR at 298. These are not
the machinations of a truly credible man. Thus, 1 cannot conclude, as plaintiff would
have me do, that the ALJ’s assessment was erroneous. In fact, based plaintiff‘s history

of malingering, and blatant attempts to “manipulate community resources,” 1 see no

reason to disturb the ALJ’s credibility determination.

l4

II. ALJ’s Step Four Determination

Plaintiff next argues that the ALJ erroneously determined at step four that he was
capable of performing a full range oflight work before November 7, 2011. Pl.’s Mem.
at 22—23. I disagree. At step four, an ALJ must determine whether a claimant’s
impairments prevent him from performing his past work. 20 CPR. §§ 404.1520
(a)(4)( iv), 416.920(a)(4)(iv). The burden of proof at this stage rests entirely with the
plaintiff. See Bowen v. Yuckert, 482 US. 137, 146 n.5 (1987). Plaintiff, however, fell
far short of his obligation. Although he claims that the ALJ failed to consider whether
he was able to meet the mental demands of his previous job, Pl.’s Mem. at 23, the
reality is that plaintiff presented no evidence whatsoever of his mental state prior to
November 7, 201 1. Plaintiffs attempt, moreover, to superimpose evidence of his 201 1
psychiatric conditions on a nonexistent record from 2008 is a novel, to say nothing of
improper, request. See Pl.’s Reply Mem. at 2 [Dkt.#15]. Subsequent medical findings
simply cannot be used, as plaintiff would have this Court do, to caulk deficiencies in the
administrative record. Accordingly, because plaintiff has not demonstrated that he was
unable to meet the demands of his prior job, I defer to the ALJ’s finding that he was
indeed capable of doing so until November 7, 201 1. See AR at 33-34.

Ill. ALJ’s Step Five Determination

Plaintiff s ﬁnal objection is to the ALJ’s conclusion at step five that he retained

the functional capacity to perform jobs that exist in the national economy. See Pl.’s

15

Mem. at 23-24. The ALJ’s step ﬁve determination here was based in large measure on
the testimony ofa vocational expert. See AR at 34-36. ALJs may freely rely on the
opinion of a vocational expert that has a full and accurate understanding of the record.
See 20 C.F.R. §§ 404.1566(e), 416.966(e). The ALJ must not, however, rely on such
testimony if the ALJ fails to accurately describe the claimant’s physical impairments in
any question he poses to the expert. See Butler, 353 F.3d at 1005-06; Simms, 877 F.2d
at 1050.

Plaintiff claims that the vocational expert’s testimony here is misleading because
it was based on responses to the ALJ’s hypothetical questions that omitted the opinions
of Drs. Kasaci, Walseman, and Ball. See Pl.’s Mem. at 24. In support of his argument,
plaintiff relies on case language stating that “hypothetical questions addressed to the
vocational expert [should] encompass all relevant impairments of the claimant.” See
Pl.’s Mem. at 24 (quoting Sloan v. Astrue, 538 F. Supp. 2d 152, 155 (D.D.C. 2008)).
This case law, however, should not be misunderstood. The clear directive is not to
present to vocational experts the minutia of every purported malady. Fairly understood,
“relevant impairments” mean only those impairments that were relevant to the ALJ’s
RFC assessment—z’.e., impairments established by a credible body of evidence. See
Lockard v. Apfel, 175 F. Supp. 2d 28, 33 (D.D.C. 2001) (“[A] hypothetical question to

the vocational expert [must] present a faithful summary of the treating physician’s

diagnosis unless the ALJ provides good reason to disregard that physician’s

16

conclusions”); see also Pinkney v. Astrue, 675 F. Supp. 2d 9, 19 (D.D.C. 2009) (“[O]nly
the impairments that the ALJ has found to be credible need to be discussed in the
hypotheticals”). The vocational expert’s testimony here accounted for precisely that

Indeed, both of the hypotheticals that the ALJ posed to the vocational expert tracked his

RFC determination. See AR at 84-85. Each took into account plaintiffs challenges
with interpersonal contact, memory, and cognition, and accounted, moreover, for
plaintiff‘s ability to perform “light” physical labor. See AR at 85. That the vocational
expert’s opinion accounted only for evidence that the ALJ found to be medically
supportable is not only proper, it is perfectly reasonable. I therefore conclude that the

ALJ’s step ﬁve determination is supported by substantial evidence.
CONCLUSION
Thus, for the foregoing reasons, the Court GRANTS defendant’s Motion for
Judgment of Afﬁrmance, DENIES plaintiff‘s Motion for Judgment of Reversal, and

DISMISSES the case. An Order consistent with this decision accompanies this

Memorandum Opinion.

 

 

l7

approved,” leading Lenk to conclude that plaintiff was “[m]alingering” and
“manipulat[ing] community resources to his advantage.” AR at 229. According to
Lenk, plaintiff's behavior, affect, and memory were otherwise within “normal limits.”
AR at 230. During an October 31, 201 l appointment with Lenk, plaintiff was once
again ﬁxated on obtaining disability beneﬁts for mental illness despite his belief that he
had no such afﬂiction. AR at 225. During his ﬁnal session with Lenk on November 7,
2011, plaintiff continued to “obsess[] over being approved for SSA” but was otherwise
“pleasant” and “future-focused.” AR at 223. Lenk diagnosed plaintiff with
“malingering” and 0CD, but opined that further crisis therapy was unnecessary. AR at
223.

On April 1 l. 2012, plaintiff sought treatment from psychiatrist Arda Kasaci, MD.
for “anxiety, homelessness and assistance with his disability.” AR at 268. Plaintiff,
who admitted to being “obsessed” with obtaining disability beneﬁts, informed Dr.
Kasaci that he had moved to Washington DC. to “try his disability” claims. AR at 268.

Plaintiff denied feelings of hopelessness or suicidal ideation, leading Dr. Kasaci to
conclude that plaintiff exhibited “logical” thought content, as well as “intact” memory
and judgment. AR at 268. Nonetheless, based on plaintiff’s anxious mood and
circumstantial thought process, Dr. Kasaci diagnosed plaintiff with OCD and anxiety

disorder, and assessed him with a Global Assessment of Functioning (“GAF”) score of

45.2 AR at 268-69. During a July 5, 2012 follow-up visit with Dr. Kasaci, plaintiff
continued to have “obsessive thoughts about 881,” but reported “fewer anger episodes”
and felt neither hopeless nor suicidal. AR at 255. On September 6, 2012, Dr. Kasaci
increased plaintiffs anti—depressant dosage and reassessed plaintiff’s GAF at 50. AR at
253.

On October 31, 2012, Dr. Kasaci completed a medical source statement for
plaintiff, noting that he had a “limited but satisfactory” ability to execute short and
simple instructions, but “seriously limited" abilities to understand and remember simple
instructions, to maintain attention for two-hour segments, to work with others, and to
make simple work-related decisions. AR at 277-78. In light ofthese difﬁculties, Dr.
Kasaci opined that plaintiff was “unable to meet competitive standards” in several
functional areas, including remembering work procedures, sustaining an ordinary
routine, and maintaining socially appropriate behavior. AR at 277-78.

Between September 2012 and January 2013, plaintiff sought psychiatric treatment
from Dr. Kathryn Walseman, M.D. On September 24, 2012, Dr. Walseman diagnosed
plaintiff with anxiety disorder, but nonetheless assessed his GAF score at 65 in light of

his “organized” thought processes and “fair"judgment.3 See AR at 348-49. Dr.

 

2 A GAF score represents a clinician’s judgment about a patient’s functional level. A GAF
score of4l-50 indicates serious cognitive or social impairments. Def.’s Mot. at 13 n.l (citing
Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders A Text Revision
(DSM-lV-TR) 32, 34 (4th ed. 2000)).
3 . . u c - - u o u

A GAF score of 65 indicates mlld symptoms or 11m1ted difficulty in soc1al or occupational
functioning. Def.’s Mot. at 13 n.l (citing Am. Psychiatric Ass’n, Diagnostic and Statistical

4

Walseman saw plaintiff four additional times in November and October 2012, but did
not find any changes in plaintiffs mental state or GAF score.4 See AR at 340, 342,
344—45, 346. On January 14, 2013, Dr. Walseman completed a medical statement,
opining that plaintiff was “seriously limited but not precluded” from remembering work
procedures, executing short instructions, maintaining attention for two-hour segments,
sustaining an ordinary routine without special supervision, and making simple
work-related decisions. AR at 375-7 6. She further stated that plaintiff was “unable to
meet competitive standards” in several functional areas, including working at a
consistent pace and responding appropriately to criticism from supervisors. AR at
375-76.

In addition to his psychiatric issues, plaintiff complained of hip, knee, and spinal
problems. On November 21, 201 1, an x-ray of plaintiff s left hip revealed no evidence
of fracture, dislocation, or “signiﬁcant” degenerative changes. AR at 232. Shortly
thereafter, on November 26, 201 1, plaintiff visited Dr. Glen Monteiro, M.D., for a
physical examination. See AR at 234-38. Based on his examination, Dr. Monteiro

concluded that plaintiff had a limited range of motion in his spine, shoulders, and hips,

 

Manual ofMental Disorders — Text Revision (DSM—IV-TR) 32, 34 (4th ed. 2000)).

4 Indeed, during his October 15, 2012 appointment, plaintiffs mood was “about the same,” and
although his “affect was slightly restricted,” plaintiff appeared “cooperative,” with “regular”
speech, and “intact” cognition. AR at 344. During his November 12, 2012 follow-up
appointment, plaintiff informed Dr. Walseman that he was “feeling a bit better.” AR at 340.
Dr. Walseman assessed his mood as “overall better,” found no “overt paranoia or delusions,”

and opined that his cognition was “intact” and his insight and judgment were “fair.” AR at
340.

see AR at 239, but characterized plaintiffs condition as “unimpressive overall,” AR at
237. Dr. Monteiro further opined that although plaintiff exhibited “some limitations
with stooping, crouching, [and] bending,” plaintiff could stand and walk for up to six
hours a day, sit for up to six hours a day, and could “occasionally” lift and carry up to 10
pounds and “frequently” lift and carry less than 3 pounds. AR at 238. State agency
physician Dr. Michael Hartman, M.D., concurred with this assessment and found, upon
completing a physical residual functional capacity assessment, that plaintiff could
“occasionally” lift or carry 20 pounds, “frequently” lift or carry 10 pounds, and could
stand, walk, or sit for six hours of an eight-hour workday. AR at 94.

Plaintiff also saw Dr. Robert Ball, MD. for his back and hip problems. Based on
his initial visit with plaintiff in March 2012, Dr. Ball diagnosed plaintiffwith “low back
syndrome” and COPD, but otherwise found plaintiffs physical exam to be within normal
limits. See AR at 274. When Dr. Ball next examined plaintiff on May 2, 2012, he once
again found plaintiff's condition unremarkable. See AR at 265. In his subsequent May
31, 2012 report, Dr. Ball opined plaintiff had only “moderate” restrictions on his social
skills, concentration, and daily activities, and was capable of sitting for about 6 hours of
a typical work day. AR at 248. Notwithstanding these “moderate” limitations, Dr. Ball

concluded, in the same report, that plaintiff’ 5 medical condition would prevent him from

working for the next calendar year. AR at 248.

III. ALJ’s Disability Determination

The ALJ here applied a ﬁve—step sequential evaluation to determine whether, ,
based on the administrative record, plaintiff was entitled to 881 and DlB. See 20 CPR.
§§ 404.1520(a)(4), 416.920(a)(4). Under this evaluation, a claimant must ﬁrst show that
he is not presently engaged in substantial gainful activity (“step one”). Id at §§
404.1520(a)(4)(i), 416.920(a)(4)(i). If he is not, the ALJ must determine whether the
claimant has a “severe” impairment or combination of impairments that limit his ability
to perform basic work for at least 12 consecutive months (“step two”). See id. at §§
404.1520(a)(4)(ii). 416.920(a)(4)(ii). Ifthe impairment is severe, the ALJ must
determine whether it (a) “meets” or (b) “functionally equals” one of the impairments
listed in 20 CPR. Part 404, Subpart P, Appendix 1 (“step three”). Id. at §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). Ifthe impairment does not meet that threshold,
the claimant must demonstrate that he is nonetheless unable to perform his prior work
(“step four”). Id. at §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Ifthe AL] is satisﬁed
that the claimant is incapable of returning to his prior work, the ALJ must determine
whether, based on the claimant’s “residual functional capacity,” he can “make an
adjustment to other work” in the national economy (“step ﬁve”). Id. at §§
404.1520(a)(4)(v), 416.920(a)(4)(v).

Applying this framework, the ALJ found that plaintiff satisﬁed the ﬁrst two steps

of the evaluation. AR at 21-22. Although the ALJ found that plaintiffwas severely

impaired, he nonetheless found at the third step of the inquiry that plaintiffs condition

did not meet or equal any of the enumerated impairments in 20 C.F.R. Part 404, Subpart
P, Appendix 1. AR at 22-24. Before reaching steps four and ﬁve, the ALJ determined
that, beginning on November 7, 201 1, plaintiff retained the residual functional capacity

to:

“perform light work . . . except [that] he should do no climbing
of ladders/ropes/scaffolds; can perform stooping on an
occasional basis; limited to work requiring remembering and
carrying out simple instructions (no complex tasks) with
occasional contact with co-workers, supervisors[,] and the
public; and due to concentration/focus problems, the claimant
may be off—task 5% of the work day.”

AR at 27. Based on this assessment, the ALJ concluded at step four that plaintiff was
capable ofperforming his prior work until November 7, 2011, when he ﬁrst sought
treatment for his impairments. AR at 33-34. Nonetheless, the ALJ found at step ﬁve
that after November 7, 201 1, although plaintiff could not perform his prior work, he

could still perform other work in the national economy. AR at 34-36.

LEGAL STANDARD

In a disability proceeding, the ALJ “has the power and the duty to investigate
fully all matters in issue, and to develop the comprehensive record required for a fair

determination of disability.” Simms v. Sullivan, 877 F.2d 1047, 1050 (DC. Cir. 1989)
(quoting Diabo v. Sec’y ofHEW, 627 F.2d 278,281 (DC. Cir. 1980)). The ALJ’S

ultimate determination is “conclusive” if it correctly applies the governing legal

standards and is based on substantial evidence in the record. 42 U.S.C. § 405(g).
Substantial evidence constitutes “such relevant evidence as a reasonable mind might
accept as adequate to support [a] conclusion,” Smith v. Bowen, 826 F.2d 1120, 1121
(DC. Cir. 1987), and demands, as a practical matter, evidence of more than a scintilla,
but “less than a preponderance," Affum v. United States, 566 F.3d 1150, 1163 (DC. Cir.
2009) (citation and internal quotation marks omitted). The District Court’s task on
appeal is thus to examine the record under the prism of deference, and to determine,
based on the record as a whole, whether the ALJ articulated a supportable basis for his
conclusion. See Simms, 877 F.2d at 1050.
DISCUSSION

Plaintiff here makes several challenges to the ALJ’s decision. He ﬁrst claims
that in determining plaintiff” s residual functional capacity to perform his prior work, the
ALJ improperly weighed the opinions of his treating physicians and discounted his
allegations ofpain. Plaintiff next claims that because ofthese errors, the ALJ’S reliance
on the vocational expert to determine that he could perform work in the national
economy was misplaced. For the reasons discussed below, I ﬁnd plaintiff s contentions
unavailing and uphold the ALJ’s determination.

I. ALJ’s Residual Functional Capacity Analysis

Plaintiff first argues that the ALJ erroneously determined he has the residual

functional capacity (“RFC”) to perform “light work.” Pl.’s Mem. of Law in Supp. Mot.

J. Reversal (“Pl.’s Mem.”) at 12—22 [Dkt #11—1]. I disagree. Before making a

determination as to whether a claimant can return to past work, or engage in alternative

employment, the ALJ must perform an RFC analysis. See 20 C.F.R. §§ 404.1545(a)(1);
416.945(a)(1); SSR 96—8p, Pol ’y Interpretation Ruling Titles [I andXVI.‘ Assessing
Residual Functional Capacity in Initial Claims, 1996 WL 374184, at *2 (S.S.A. July 2,
1996). RFC is “an administrative assessment of the extent to which an individual’s
medically determinable impairment(s) . . . may affect his or her capacity to do
work-related physical and mental activities.” SSR 96—8p, 1996 WL 374184, at *2.
RFC is based on numerous factors, including an individual’s medical records, testimony,
and subjective assertions of pain. In rendering his determination, the ALJ has the

exclusive duty to evaluate, and weigh, the totality of the evidence. See 20 C.F.R. §§
404.1527, 416.927. Despite this latitude, it is incumbent on the ALJ to explain “how he
considered and resolved any material inconsistencies or ambiguities evident in the
record” and to articulate the reasons for rejecting any evidence “in conﬂict with the
ultimate RFC determination.” Butler v. Barnlzart, 353 F.3d 992, 1000 (DC. Cir. 2004)
(quoting SSR 96-8p, 1996 WL 374184, at *7).

A. Weight of Medical Opinions

Plaintiff first argues that in assessing his RFC, the ALJ improperly weighed the
medical opinions of Doctors Kasaci, Walseman, and Ball. P1.’s Mem. at 12-20. Not

so. Although ALJs generally accord substantial weight to the opinions of treating

10